 VILLAGE RAMBLER SALES247VillageRamblerSales,Inc.andAutomotiveSalesmen'sAssociation(ASA), affiliatedwithSiuna,AFL-CIO. Case 7-CA-6547(14)January 28, 1969DECISION AND ORDERBy MEMBERS BROWN, JENKINS, ANDZAGORIAAFL-CIO, herein called the Union, in violation of Section8(a)(5) of the Act The charge was filed on January 24,1968, and the complaint issued on July 26. A brief wasfiled after the close of the hearing by the Respondent.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTOn October 21, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, andherebyadoptsthefindings,conclusions,'andrecommendationsoftheTrialExaminer,asmodified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Village Rambler Sales,Inc.,Birmingham,Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'The Trial Examinerin his conclusionsof Law has datedRespondent'srefusal-to-bargain violation as commencing on and afterFebruary 1, 1967,the certification date for thebargaining unit hereinWehereby find thatsuch violation occurred on and afterJuly 25, 1967, the date in thecomplaintin conformitywith Section10(b) of the Act_TRIAL EXAMINER'S DECISIONSTATEMENT OF TtIE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignatedTrialExaminer at Detroit,Michigan, onSeptember 10, 1968, on complaint of the General CounselagainstVillageRambler Sales, Inc., herein called theRespondent or the Company. The sole issue is whether theRespondentrefusedtobargainwithAutomotiveSalesmen'sAssociation (ASA), affiliated with SIUNA,VillageRambler Sales, Inc., is engaged in the retailsale, service and distribution of automobiles and relatedproducts,with its place of business in Birmingham,Michigan. It is a wholly owned subsidiary of AmericanMotors Sales Corporation; the cars and trucks sold by theRespondent aremanufacturedbyAmericanMotorsCorporation in Kenosha,Wisconsin, and in Bramton,Ontario. The Respondent's gross overall business annuallyexceeds $500,000. In late 1966, while a representationproceeding brought by the Union (Case 7-RC-7542) wasbeing investigated, Russell Downey, then president of theRespondent,signedaquestionnaireoncommerceinformation which, among other things, states that theCompany's "approximate gross purchases of materials orservices directly from outside the State of Michigan" inthe past calendar year was $100,000.In this proceeding the Respondent disputes the Board'sjurisdiction on the asserted ground that the cars sold bythis dealer, although produced out of state, "come to restin the State of Michigan and are removed from thestream of commerce." It appears that purchases are madefrom American Motors Sales Corporation, which acts asdistributorforthemanufacturingcompany.VillageRambler operates through the sales company, purchasing,as a company witness said, "from Detroit office of theAmericanMotor Sales Corporation." I find that theRespondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of theAct to exercise jurisdiction herein.'IL THE LABORORGANIZATION INVOLVEDI find that Automotive Salesmen's Association (ASA),affiliatedwith Seafarers' International Union of NorthAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.'IIL THE UNFAIR LABOR PRACTICESThis is a refusal to bargain case in a literalsense; it isalleged that the Respondent refused tomeetand conferwith the statutory bargaining agent of its employees. Theanswer controverts some of theessentialsubsidiary factualassertionssetout in the complaint, but does notaffirmatively explicate a theory of defense. The purport oftheRespondent's position in the litigation, so far asindicated at the hearing and its brief, seems to be that theUnion waived, or agreed to postpone its demand forbargaining rights.The complaintalleges,the answer admits, and I findthat all new and used car and truck salesmen employed by'Carolina Supplies and CementCo.,122 NLRB 88'I take judicialnotice of thedecision and amendmentof certificationsissuedby the Regional Director for the SeventhRegion onFebruary 9,1968, in Case 7-AC-12, in whichMr DouglasD. Roberts, counsel for theRespondenthere, participatedas attorney for anotherclient.174 NLRB No. 43 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheRespondent at its Birmingham, Michigan, place ofbusiness, excluding office clerical employees, guards andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Upon petition of the Union, a Board conducted electionwas held in this unit, and in consequence, the RegionalDirector,on February 1, 1967, issued a certificate ofrepresentatives in favor of the Union.While concedingthat the election was held and that the Regional Directordid issue this certificate, the Respondent in its answerdoes not admit that a majority of votes cast were in favorof the Union or that the Union was or has been amajorityrepresentative.But there is no evidencesupporting any possible contention that the certificate wasanything but perfectly valid and proper. No appeal fromtheRegional Director's determination was taken to theBoard. Accordingly, I find that at all times since February1,1967, and continuing to date, the Union has been therepresentative for the purposes of collective bargaining ofa majority of the employees in the appropriate unit, and,by virtue of Section 9(a), has been and is now theexclusive representative of all the employees in said unitfor the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditionsof employment.'Demand and RefusalThe evidence in support of the complaint on behalf oftheUnion was given by several of its agents, and is asfollowsThe Union's first demand for bargaining came on April5,1967,whenFrederickGeorg,theassistantsecretary-treasurer, spoke to an attorney namedWendellFlynn on the telephone. They were discussing negotiationspending for another auto dealer named Redford Rambler,which Flynn also represented. Georg asked the lawyer "tosetup" a meeting for purposes of bargaining aboutVillage Rambler; Flynn answered only "he wasn't able togiveme a date at that time." Later that month, or inearlyMay, Georg went to the dealership to seek out Mr.Downey, the old president. He learned Downey was nolonger there and that a Mr. Levy was now manager. Levywas not available and Georg left his name and telephonenumber with the request that the manager call him. Hetelephoned Flynn's office again, left his name and number,but Flynn did not return his call.On August 21, 1967, the Union hired William Shekellas a full time representative to help in its broad activitiesto arrange bargaining conferences with a great many autodealers, the Union had some months before been certifiedas bargaining agent for car salesmen in upwards of 75such employers in the Detroit area. Together with ThomasWhite and Edward Greene, also union agents, Shekellcalled at the Village Rambler store on September 11,1967,where they found a Mr. Bennett in charge; theygave him the Union's proposed contract, a comprehensivedocument limitedtononeconomicconditionsofemploymentBennett told them he was "running thedealership" for American Motors. The Union men askedfor a negotiation date and Bennett answered they "wouldhave to contact Mr. Flynn ... he [Bennett] had no power'TheUnionwas originally certified only as Automotive Salesmen'sAssociation,(ASA); on petition filed(Case 7-AC-11)the certificate wasamended to reflect its later affiliations with the Seafarers'InternationalUnion of North America,AFL-CIOto conduct negotiations." He also said he would forwardthe proposal to Flynn and "Mr. Flynn would call us or hewould call us." The next day Shekell himself telephonedFlynn, who promised to call Shekell back a day later andagree to a fixed date for bargaining. He did not do so.Shekell called the lawyer several times in the next fewdays, again telling the lawyer's secretary his purpose, butFlynn never returned his calls. Shekell also called Bennetttwo or three times when he had this difficulty in reachingFlynn, and told the manager he "wanted to know whatthe hoidup is, how we can get together for negotiations."Bennett promised to speak to Flynn, but never calledShekell backGeorg called Flynn's office again on October 12 and13, each time leaving his name and telephone number. Asattorney for the Redford Rambler Company, Flynn wasthen ostensibly bargaining with the Union as to thatemployer alsoWhen, on October 12 and again onOctober 13 Georg called Flynn's office, he left his nameand number with a request that the lawyer call him. Itwas not until the 17th that he spoke to Flynn; they talkedabout the Redford Company business. Now Georg againasked Flynn to set a date to discuss Village Rambler, butFlynn said he could not agree to a fixed bargainingappointment because "he wanted to get one case out ofthe way before he took another ...."There was a conference in Flynn's office on November22 to talk about Redford Rambler. At the end of themeeting Georg asked Flynn "when I was going to be ableto get a date set for Village Rambler because he had beenstalling for over a year and I wanted a date." AgainFlynn's position was, according to Georg's testimony, "I'dlike to get this [Redford] matter out of the way first andthen we'll get down to the matters at hand over VillageRambler." Two weeks later, on December 5, Georg triedthe store again, and again Bennett, the American Motorsmanager in charge, gave him no satisfaction on therequest for a bargaining date, saying only: " ... I don'tknow a thing about it; you'll have to talk to my attorneyI am sorry, I cannot set it without his knowledge.Youtalk to Mr. Flynn." Georg tried Flynn a number of timesthereafter: a week after visiting the store, on January 2,and on January 10. Flynn held firm to the same positionthat the Redford matter must be disposed of first. Georgdenied flatly that he agreed with the lawyer to defer allconsiderationofVillageRambler until the Redfordquestion was finally put to rest. He testified he insistedupon a separate meeting but Flynn constantly refused toagree. The Union met with Flynn on the Redford matteronly twice - on March 27, 1967 and on November 22,1967.Themeetingsproduced nothing tangible.OnJanuary 24, 1968 the Union filed this charge against theRespondent.Flynn testified for the Respondent. He said he wasalways fully authorized to bargain for this Company, thathe never had a representative of the Company with himwhen speaking to union agents, and that he did not needthem. In its entirety his testimony leaves no doubt hisintention always was to refuse to negotiate at all until theRedfordmatterwas finishedHe started by denyinghaving received any telephone calls from Mr. Shekell. Hedid not recall any meeting in March of 1967; as to whatwas said on November 22 his story was evasive,argumentative and irrelevant.He spoke of there beingonly two employees at the time of the election in 1966,suggested there was at one time only one employee in theunit, recalled coercion and duress over a year before thatdate.Asked to address himself more pointedly to what VILLAGE RAMBLER SALESwas said between him and Georg on November 22, hisanswer was: "So I didn't propose to waste an awful lot oftime discussing the labor contract with one employee. Wehad more employees with Village Rambler- correction,- Redford Rambler, and we might just as well set up thecontract as far as Redford is concerned and then I canminimize my time as far as Village Rambler." "If we canget Redford Rambler agreed to, then we've got a pattern.We've established communication and we're not going tohave mulch time wasted on Village Rambler, and ergo,I'm going to be paid for my time."Flynn also recalled talking to Georg on January 2, 8and 19, 1968. He said Georg came to him at his office onthe 19th under the impression a meeting had been set, butthat he told Georg: "Hi, John L. Lewis, what the hell areyou doing here? We don't have a meeting today and hegot irritated and red in the face and turned around andwalked out of the door and testified that he called up hisattorney,Mr. Ashley, here, and said, File this charge ofunfair labor practice." In the end, the General Counselasked did the witness "have any minutes of negotiationswith Village Rambler?" Flynn said he did, and whenasked would he show them, answered: "No, because theyare privileged communications between the client and theattorney "'Analysis and ConclusionWhere Flynn's testimony conflicts with that of Shekelland Georg, I do not credit him. I find that Shekell andGeorg did call his office a number of times, as theytestified, stated the purpose of their calls, asked that thelawyer communicate with them, and that he did not do so.It is true the Union agents did nothing about it wheneverFlynn refused to set a date, as they requested, to bargainon behalf of the Respondent. There was nothing else theycould dc, except perhaps to have filed the charge beforethey did The managers of the store, the direct employerwhom they also asked to sit down and negotiate,consistently shifted the responsibility, and the duty, to thelawyer. I do not believe Flynn's statement that all this waswith the complete agreement of the Union representatives.The fact simply is that throughout the long period, over ayear,he refused to negotiate on behalf of VillageRambler.I conclude that the Respondent refused to bargain withthe certified representative of its employees and therebyviolatedSection 8(a)(5) of the Act. Perhaps RedfordRambler, like the Respondent, is also a wholly-ownedsubsidiary of AmericanMotors Sales Corporation, orotherwiseoperates in like fashion, and its collectivebargaining approach may therefore be comparable to thatof the second company, which Flynn represented, Towhatever extent this may be true, that fact alone does notsuffice to excuse Village Rambler as Respondent Insituations of this kind, the lawyer must be viewed as theclient.The two companies are separate employers andeach is answerable to the statutory duty to bargain for itsown bargaining unit. An employer may not refuse tobargain on the ground that the problem of some othercompanymust be resolved first. Implicit in Flynn'stestimony is the contention that it would have beeneconomically unfeasible for him, as a practicing lawyer, todevote the necessary time required to negotiate a contract'Compare,InternationalHod Carriers,Building and CommonLaborers'UnionofAmerica,Local No. 41,129NLRB 1447, enfd. 295 F.2d 657(C.A. 7)249on behalf of a client who has too few employees. And thismay be so, but it is not he who is being chargedpersonallywithwrongdoingunder the statute. TheRespondent is Village Rambler, and it is the Companyupon which the statute imposes the bargaining obligation.No employer may divest itself of the legal obligation byshifting the responsibility to its agents, and then defend onthe ground that the agent could not afford to spend histime dealing with the Union.'IV. THE REMEDYThe Respondent having refused to bargain with theUnion, it must be ordered to do so now. The complaintrequests, as part of the remedial order, that the Union begranted a bargaining period of 1 year starting with thetime when the Company does begin to bargain in goodfaith, very much in the fashion that the original Boardcertificationcarriesa1-yearperiodofpresumativevalidity.In the circumstances of this case, I find therequest reasonable and persuasive. The remedy for unfairlaborpracticescommittedmustbe tailored so asadequately to restore the status quo and thereby effectuatethe policies of the Act.Whether it be now or then, theUnionmust have "ample time for carrying out itsmandate."Ray Brooks v. N.L.R.B.,348U.S. 96.Compliance with the affirmative order to bargain here,therefore,willmean that from the day the Respondentcommences bargaining in good faith, at whatever stage ofthe proceeding it chosen to do so, the Union's statutorymajority representative status will be the same as it was atthe start of the original certificate year- February 1,1967.Compare,MinuteMaid Corporation,124NLRB355.V. THE EFFECT OF THE UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondentisanemployer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All new and used car and truck salesmen employedby the Respondent at its Birmingham, Michigan, place ofbusiness, excluding office clerical employees, guards andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Automotive Salesmen's Association (ASA), affiliatedwith SIUNA, AFL-CIO, was on February 1, 1967, and atalltimesmaterialhasbeentheexclusivecollective-bargainingrepresentativeofRespondent'semployees in the appropriate unit, within the meaning ofSection 9(a) of the Act.'Compare,Insulating Fabricators,Inc.144 NLRB 1325, enfd. 388 F.2d1002 (C. A. 4) 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By refusing on and after February 1, 1967, to meetwith the above-named labor organization and to bargainwith it for purposes of collective bargaining, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthat Village Rambler Sales, Inc., Birmingham, Michigan,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with AutomotiveSalesmen'sAssociation (ASA), affiliated with SIUNA,AFL-CIO, as the exclusive representative of all employeesin the bargaining unit.(b) In any like or related manner interfering with,restraining or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionas the exclusive representative of all employees in theappropriate unit described above, with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreached,embody such understanding in a signedagreement.(b)Post at its place of business in Birmingham,Michigan, copies of the notice attached hereto andmarked "Appendix."6 Copies of said notice, on formsprovided by the Regional Director for Region 7, shall,after being signed by the Respondent's representative, bepostedby the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order."(c)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsithas taken to comply herewith.''In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association (ASA), affiliatedwith SIUNA, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join, orassistany labor organization, to bargain collectivelythrough representatives of their own choosing and toengagein other concerted activities for the purpose ofcollectivebargainingor other mutual aid or protection,or to refrain from any and all such activities.WE WILL bargain collectively, upon request, with theUnion as the exclusive representative of all ouremployees in thebargainingunit described below withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and ifanunderstandingisreached,embodysuchunderstandingin a signedagreement.The bargainingunit is:All new and used car and truck salesmen, excludingoffice clerical employees, guards and supervisors asdefined in the Act.VILLAGE RAMBLER SALES,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.